United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 13, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-50096
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RICHARD BURTON PIDCOKE, JR.,
                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. W-90-CR-110-1
                        --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Richard Burton Pidcoke, Jr.,

has requested leave to withdraw from this appeal and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Pidcoke has filed a response in which he raises claims pursuant

to Blakely v. Washington, 124 S. Ct. 2531 (2004).

     Our independent review of counsel’s brief, Pidcoke’s

response, and the record discloses no nonfrivolous issues for

appeal.   Counsel’s motion for leave to withdraw is GRANTED,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-50096
                                 -2-

counsel is excused from further responsibilities, and the appeal

is DISMISSED.   See 5TH CIR. R. 42.2.

     APPEAL DISMISSED; MOTION TO WITHDRAW GRANTED.